Ladd, J.
When organized in 1901, the incorporated town of Frazer included sections 31 and 35 in township 85 and the north halves of sections 2 and 3 in township 81, all north of range 27 west of Fifth P. M. The land in the last two -sections was south and west of the river, as were also portions of the other two sections. In 1905 the following tracts were severed from the incorporated town: the W. l/2 of the N. W. and the W. % of S. W. % of section 31, all that part of section 35 on the south side of the Des Moines River, the S. % of N. W. %, N. W. % N. W. %, and the S. % N. E. % of section 3, and the S. y2 N. W. %, S. y2 N. E. %, and N. E. % N. E. *4 of section 2. Of the tracts so severed, those in section 31 formed a part of the school district of Pilot Mound, sub-district No. 1, prior to the organization of the incorporated town, those in section 3 formed a part of the rural independent district of Cline, and those in sections 2 and 35 formed a part of the rural independent district of Hickory Grove. These districts were south and west of the river, which formed the boundary between the townships of Dodge, Pilot Mound, and Yell north of the river. The independent school district of Fraser had existed as such for more than ten years and included the portions of sections 31 and 35 north of the river and also parts of sections 22, 27 and -36. So that the incorporated town of Fraser did not include an entire school district, but portions of four different districts, and subsequently parts in three of these were severed from the incorporated town, originally in the defendant districts, and three forty-acre tracts formerly in the independent district of Hickory Grove and three forty-acre tracts in the independent district of Cline south of the river continued in the corporate limits of the town. Plaintiff contends, in substance, that the organization of the incorporated town extended the boundaries of the in*11dependent district of Fraser so as to include all the territory within the limits of the town, and appeals from adverse decision by the district court; while the independent districts of Hickory Grove and Cline appeal from denial of relief as to the six forty-acre tracts mentioned which they prayed be decreed parts of the respective districts.
1. School districts: incorporation of town embracing several districts: effect. An examination of the statutes on the subject has led' to the conclusion that the defendants’ interpretation of them is correct. The organization of an incorporated town alone has no effect on the boundaries of school dis-tricts. These continue as before the incorp. x ration. See section 599 et sea. Were the law x otherwise, which of the four districts out of which the town was carved would survive ? Why that of Fraser, rather than that of Cline or of Hickory Grove? Should the, extent of territory or the number of inhabitants determine this? If so, the Code is silent on the subject, and, in the absence of legislation, there is no way pointed out by which to say that the territory of one district rather than that of another was extended so as to include that of the incorporated town. Sections 2820e and 2820f of the Code Supplement recognize that several school districts may exist wholly or in part within a city, and in State v. Grefe, 139 Iowa, 18, this court approved the consolidation in one of some seventeen different districts -or parts of districts. The design of section 2194: of the Code seems to have been to enable the inhabitants of a city or incorporated town to form an independent school district of its territory and that contiguous thereto. It proivdes that: “Upon the written petition of any ten voters of a city, town or village of over one hundred residents, to the board of the school corporation in which the portion of the town plat having the largest number of voters is situated, such board shall establish the boundaries of a proposed independent district, including therein all of the city, town or village, and also such contiguous territory as-is author*12ized by a written, petition of a majority of tbe resident electors of the contiguous territory proposed to be included in said district in not smaller sub-divisions than entire forties of land, in the same or an adjoining school corporation, as may best subserve the conveniences of the people for school purposes.” As contended by appellant, such a petition must have been presented to the board of directors of the independent district of Fraser, but this does not indicate that, independent of the proceedings contemplated in the above section, its boundaries were extended by the incorporation of the town. In Rural District v. New Independent District of Kelley, 120 Iowa, 119, the legislation which culminated in the above statute is reviewed, and the right of the inhabitants of an incorporated town to organize an independent district even though this encroached on other districts is fully vindicated. See, also, Munn v. School Tp. of Soap Creek, 110 Iowa, 652; School Township v. Independent School District of Castalia, 134 Iowa, 349.
2. Same Appellant relies on next to the last sentence in section 2793a, Code Supp., the whole of which may be set out: “Corporation Limits Changed. When the boundary line between a school township and an independent city or town district is not also the line between civil townships, such boundary may be changed at any time by the concurrence of the boards of directors; but in no case shall a forty-acre tract of land, by the government'survey, be divided; and such subdivisions shall be excluded or included as entire forties. The boundaries of the school township or the independent district may in the same manner he extended to the line between civil townships, even though by such change one of the districts shall be included within and consolidated with the other as a single district. When the corporate limits of any city or town are extended outside the existing independent district or districts, the boundaries of said independent district or dis*13tricts shall be correspondingly extended. But in no ease shall the boundaries of an independent district be affected by the reduction of the corporate limits of a city or town.” It will be observed that the entire section relates to changes in the boundaries of existing districts, as its title indicates, and not to their creation, and the language of the particular sentence recognizes that several districts may exist in part or entirely within the same city or town. Moreover, the corporate limits of a city or town must have been in existence in order to be extended. To “extend,” according to Webster’s Dictionary, means “to draw forth or stretch; to prolong, especially in a single direction as a line; to protract, as to extend a line in surveying; ... to en-. large as a surface or volume; to expand; to dilate; . to widen.” The definition in the Century Dictionary is “to stretch out in any direction or in all directions; carry forward or continue in length or enlarge in area; expand or dilate, as to extend roads, limits or bounds; to extend the territories of a kingdom.” And the Standard Dictionary: “To make larger in space, time or scope; carry out farther than the original point or limit; enlarge or lengthen the bounds or dimensions; lengthen, widen, enlarge.” See Perkins v. City of Burlington, 77 Iowa, 553. Manifestly, “extended,” as used in this statute, has reference to enlarging the territory of an existing town or city by adding territory thereto in the manner provided by the Code. The last sentence emphasizes this thought, and it is not perceived how it would be possible to extend the limits not provisionally established.
We are of opinion that the organization of the incorporated town of Fraser did not affect the existing school districts, and for this reason the petition was rightly dismissed; but the relief .sought by the independent districts of Cline and Hickory Grove should have been granted.
_ Affirmed on plaintiff’s appeal.
Reversed on defendants’ appeal.